Citation Nr: 9919678	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss.

3.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from November 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota, which granted a claim of entitlement to a 
compensable evaluation for tinnitus, and assigned a 10 
percent evaluation, effective in June 1997.  The RO denied a 
claim of entitlement to an evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD), and denied an 
increased (compensable) evaluation for hearing loss.  The 
veteran filed timely disagreement with that evaluation, and 
filed a timely substantive appeal after a statement of the 
case (SOC) was issued in January 1998.

The veteran's claim of entitlement to a compensable 
evaluation for hearing loss and the claim for an evaluation 
in excess of 10 percent for tinnitus are addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by severe social isolation, agitation, 
irritability, intrusive thoughts of combat, flashbacks to 
Vietnam triggered by factors or activities required as part 
of his employment, panic attacks averaging two to three times 
weekly, depression, and tearfulness, among other symptoms; 
additionally, the veteran's difficulty concentrating 
interferes with his job performance.

2.  The veteran's PTSD is not manifested by total 
incapacitation or gross repudiation of reality, nor is the 
veteran unemployable as a result of PTSD.  



CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 50 percent for PTSD, as his symptoms have increased 
in severity.  The claim is well-grounded, because an 
assertion of an increase in severity is sufficient to render 
an increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that the duty to assist the veteran in 
developing the facts of his claim has been met.  38 U.S.C.A. 
§ 5107(a).  

The veteran served in Vietnam and his military occupational 
specialty was as an infantryman.  Among other decorations, he 
was awarded the Combat Infantryman Badge.  By a rating 
decision issued in November 1990, the veteran was granted 
service connection for PTSD, effective in April 1988.  A 30 
percent evaluation was initially assigned for that 
disability; subsequently, that evaluation was increased to 50 
percent, effective in October 1993.  

In June 1997, the veteran, through his attorney, claimed 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  The evidence of record reflects that the veteran was 
admitted for VA hospitalization in September 1993 for 
symptoms related to PTSD.  At that time, the veteran's Global 
Assessment of Functioning (GAF) score was 65, with a low of 
65 during the previous year.  Outpatient clinical records 
thereafter, including an outpatient treatment note dated in 
June 1996, reflect that the veteran was well-groomed.  His 
speech was normal, his affect was appropriate and stable, and 
there was improvement of his obsession and compulsions.  

In November 1996, the veteran was seen in for complaints of 
shortness of breath and chest tightness.  He reported about 
three such attacks per week, lasting about 30 minutes.  The 
examiner concluded that the objective and subjective 
complaints were consistent with panic attacks.

The clinical records reflect that the veteran continued to 
complain of and be treated for chest pain, on occasion.  In 
June 1997, the dosage of the veteran's medication for PTSD, 
Prozac, was increased.  The veteran reported increased 
difficulty with PTSD symptoms and problems with memory due to 
PTSD "distractions."

By a statement dated in October 1997, the veteran described 
his increased PTSD symptomatology, including headaches, chest 
tightness, shortness of breath, increased difficulty with 
concentration and speech.

On VA examination conducted in October 1997, the veteran 
described increased difficulty performing his job as a letter 
carrier, and showed the examiner some handwritten notes and a 
letter of reprimand issued by the veteran's supervisor.  The 
letter from the supervisor described failures to deliver mail 
to the correct address, and the veteran attributed these job 
performance problems to concentration problems due to PTSD.  
The veteran reported daily flashbacks and intrusive memories.  
He reported a great deal of difficulty, including finding 
himself back in Vietnam, when in a Vietnamese area on his 
route.  The veteran remained unmarried, reported that he did 
not date, and reported sexual dysfunction.  He reported 
difficulty with irritability, but confined violence to 
objects, not to people.  He reported panic attacks 
approximately twice per week.  

The veteran was casually dressed, reasonably neat, oriented, 
and cooperative.  His speech was normal in mechanics and 
content but reflected his affect, which was characterized by 
some agitation with apparent underlying depression.  The 
veteran was tearful but not suicidal.  However, he reported 
that he would like to go back to using heroin if his parents 
were not living.  The examiner estimated the veteran's GAF 
score as about 55.  The GAF (Global Assessment of 
Functioning) is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV).  See 38 
C.F.R. §§ 4.125, 4.130 (1998).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Diagnostic Code 9411 provides a 50 percent evaluation 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when PTSD symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, and an inability to establish and 
maintain effective relationships.  

The veteran has maintained employment, apparently part-time, 
with the Postal Service, despite his difficulty controlling 
anger and irritability, but has provided evidence that his 
difficulty concentrating has led to reprimands about the 
quality of his work.  The veteran is severely isolated 
socially.  He lives alone; past financial difficulties, 
during which he borrowed thousands of dollars from family 
members, have apparently strained relationships with all 
family members; he does not "date" or have a girlfriend.  

He has panic attacks two to three times weekly, of a severity 
that he has sought medical treatment and cardiology 
evaluation, which disclosed no cardiovascular disease or 
abnormality.  There is no evidence on the most recent VA 
examination that the veteran's long-term memory is impaired, 
but the examiner did note that the veteran repressed memories 
of Vietnam and had psychogenic amnesia.  There is no evidence 
that the veteran's speech is circumstantial, circumlocutory, 
or stereotyped, but the evidence does reflect that his 
speech, like his affect, is agitated.  

Because the veteran meets or exceeds so many of the criteria 
for a 50 percent evaluation, the Board has considered whether 
he is entitled to a 70 percent evaluation.  The evidence 
clearly reflects that the veteran has deficiencies in every 
aspect of his life, including work, family relations, 
judgment, and mood.  There is no evidence that the veteran's 
panic episodes are near-continuous, but he does have such 
episodes at least twice weekly, and of a severity requiring 
cardiac evaluation.  

In light of the severity of the veteran's overall symptoms, 
including the frequency and intensity of flashbacks, 
nightmares, intrusive thoughts, irritability, lack of 
concentration causing problems at work, even though the 
veteran does not work full-time, in conjunction with his 
severe social isolation, sexual dysfunction, among other 
symptoms, the Board has considered whether the veteran's 
symptomatology is consistent with a level of severity of 
disability contemplated by a 70 percent evaluation.  

While the examiner concluded that the veteran was not 
suicidal, so as to meet that criteria for a 70 percent 
evaluation, the examiner noted that the veteran had future 
foreshortening and essentially voiced a desire to return to 
his prior heroin abuse when his parents were no longer 
living.  The objective evidence that the veteran has received 
reprimands for misdelivery of mail establishes that the 
veteran clearly has difficulty adapting to stressful 
circumstances, such as a work-like setting, so as to meet the 
criteria for a 70 percent evaluation.  However, there is no 
evidence that the veteran's obsessional rituals interfere 
with his work routine.  There is no evidence that the veteran 
neglects personal hygiene or is disoriented to person, place, 
or time.  

Applicable regulations provide that, when there is a question 
as to which of two disability evaluations should be applied, 
the higher evaluation shall be assigned if the disability 
picture presented more nearly approximates the criteria for 
that rating; otherwise, the lower rating shall be assigned.  
38 C.F.R. § 4.7 (1998).  In the veteran's case, the Board 
finds that the psychiatric disability picture presented more 
nearly approximates the criteria for a 70 percent evaluation 
for PTSD, and thus entitlement to that rating is established. 

The Board notes that the next higher evaluation in excess of 
a 70 percent evaluation is a 100 percent, or total, 
evaluation.  The applicable regulation provides that a total 
evaluation is warranted when there is gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time and place and memory loss for the 
names of close relative or even one' own name.  There is no 
medical evidence that the veteran meets any of these 
criteria. 

In particular, the veteran's PTSD is not manifested by total 
incapacitation, as the veteran himself reports that he 
continues to work.  The examiner who conducted the October 
1997 VA examination specifically determined that there was no 
evidence of psychosis.  The evidence reflects that the 
veteran's hygiene is at least reasonably good, that he is 
oriented to time, place, and person.  The evidence is 
inconsistent with a 100 percent evaluation, in that the 
veteran remains able to work part-time and is able to perform 
activities of daily living without assistance or supervision.  
Thus, a 70 percent evaluation, but no more, is warranted for 
the veteran's service-connected PTSD.

 
ORDER

A 70 percent evaluation for PTSD is granted, subject to laws 
and regulations governing effective dates.


REMAND

During the pendency of the veteran's claims for an increased 
(compensable) evaluation for hearing loss, and for an 
evaluation in excess of 10 percent for tinnitus, regulations 
applicable to evaluation of disability of the ear and other 
sense organs were amended.  64 Fed. Reg. 25,202-25,210 (May 
11, 1999).  In evaluation claims where a law or regulation 
changes after a claim has been filed or reopened, but before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted VA to do otherwise 
and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Additionally, to avoid prejudice to the 
veteran, he and his representative must be informed of the 
new statutory criteria.  See, e.g., Bernard v. Brown, 4 Vet. 
App 384, 394 (1993). 

The Board further notes that the amendments of the regulation 
applicable in this case were intended to update terminology, 
and were not intended to effect substantive changes.  The 
Board further notes that these amended regulations became 
effective on June 10, 1999, and there is no indication that 
the amended regulation was intended to be applied 
retroactively.  However, the veteran should be afforded the 
opportunity to have the evidence evaluated under the new 
regulations, since the regulations became effective during 
the pendency of his claims.  See Rhodan v. West, 12 Vet. App. 
55 (1998).  

Accordingly, these claims are REMANDED to the RO for 
completion of the following actions:

1.  The RO should obtain any VA clinical 
records relevant to the veteran's hearing 
loss or tinnitus since October 1997, and 
the names and addresses of private 
medical care providers, if any, who 
treated the veteran for hearing loss or 
tinnitus since October 1997.  After 
securing any necessary releases, the RO 
should obtain any such records and 
associate them with the claims file.

2.  The RO should review the claims file 
to determine whether the latest medical 
examination of record provides an 
adequate basis for rating the veteran's 
service-connected hearing loss and 
tinnitus under the revised regulatory 
criteria.  If not, the RO should arrange 
for a new examination, ensuring that the 
claims folder and a copy of this REMAND 
are available to the examiner for review 
at all times pertinent thereto.

3.  After completion of the above, the RO 
should adjudicate the veteran's claim of 
entitlement to an increased (compensable) 
evaluation for hearing loss and for an 
evaluation in excess of 10 percent for 
tinnitus, taking into account the newly 
amended provisions of 38 C.F.R. §§ 4.85-
4.87b.

4.  If the action remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, including amendments to the 
applicable regulations.  The veteran and 
his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
additional development and provide due process of law, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is further 
notified.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

 

